MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Dec 21 2020, 8:45 am

court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Timothy J. Burns                                        Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        Angela N. Sanchez
                                                        Assistant Section Chief for
                                                        Criminal Appeals

                                                        Anna Elcesser
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Charles Samuel Richardson,                              December 21, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1356
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Barbara Cook
Appellee-Plaintiff.                                     Crawford, Judge
                                                        Trial Court Cause No.
                                                        49G01-1905-F5-018069



Najam, Judge.


Court of Appeals of Indiana | Memorandum Decision 20A-CR-1356 | December 21, 2020          Page 1 of 10
                                         Statement of the Case
[1]   Charles Samuel Richardson appeals his convictions for domestic battery, as a

      Level 5 felony; criminal confinement, as a Level 5 felony; strangulation, as a

      Level 5 felony; and interference with the reporting of a crime, a Class A

      misdemeanor. Richardson raises one issue for our review, namely, whether the

      State presented sufficient evidence to support his convictions.


[2]   We affirm.


                                  Facts and Procedural History
[3]   In March 2019, Richardson began dating Simone Rahier. At that time,

      Richardson lived in a ResCare house with his roommate Derick Benjamin. 1

      Shortly after they began dating, Rahier moved into the house with Richardson.

      Then, in April, Rahier and Richardson learned that Rahier was pregnant.


[4]   On May 5, Rahier was at home with Richardson, Benjamin, and one ResCare

      worker. That evening, Richardson went through Rahier’s cell phone and

      learned that Benjamin had contacted Rahier via Facebook. Richardson went to

      Benjamin “with a lot of rage,” and the two “had a bit of an argument.” Tr. at

      13. After that argument subsided, Benjamin went to his bedroom, and

      Richardson and Rahier went to theirs. Rahier “verbalized” to Richardson that

      she was “a little bit upset” that he had looked through her phone. Id. At that




      1
       Benjamin described ResCare as a program that provides housing for “[p]eople with disabilities.” Tr. at 50.
      The facilities have staff members who provide supervision to the residents. See id. at 52.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1356 | December 21, 2020              Page 2 of 10
      point, Richardson “snatched” the phone from Rahier’s hand and would not

      return it. Id.


[5]   Rahier then left the room and went to the ResCare worker to ask to use that

      person’s phone. However, Richardson told the worker not to let Rahier use the

      phone. Rahier then asked Benjamin if she could use his phone to get a ride out

      of the house, but Richardson threatened Benjamin “pretty violently” if he let

      Rahier use the phone, so Benjamin did not give his phone to Rahier. Id. at 15.

      At that point, Rahier became “uncomfortable” and wanted to leave the house.
Id. Rahier started to pack her bags to leave, and “that’s when things began to

      get violent.” Id.


[6]   As Rahier attempted to pack her bags, Richardson “slapp[ed]” and “push[ed]”

      her. Id. Rahier kept packing, but Richardson took her belongings out of her

      bags and threw them on the floor. Richardson then got “more and more

      violent.” Id. at 16. As a result, Rahier went outside to again ask the ResCare

      worker to borrow a phone. Richardson followed Rahier outside and “made

      threats so that [she] couldn’t use anybody’s phone.” Id.


[7]   Rahier returned to the house, and the violence “became a little bit more

      intense,” and he started “beating” her. Id. at 19. Throughout the night,

      Richardson “slapped,” “pushed”, “threatened”, and “harassed” Rahier. Id. at

      21. “Several times” throughout the night, Rahier attempted to leave, but

      Richardson “blocked” the door and would not let her exit. Id. at 19. Rahier

      was “sick of” being beaten, so she decided to go to bed and leave the next


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1356 | December 21, 2020   Page 3 of 10
       morning while Richardson was at work. Id. at 20. Once she was in bed,

       Richardson returned the phone to Rahier, and Rahier texted her grandmother

       for help. Richardson then “snatched” the phone back, saw the message to

       Rahier’s grandmother, and sent another message to Rahier’s grandmother

       saying that things were fine. Id. at 21.


[8]    Richardson then began to hit Rahier with a “closed fist.” Id. at 22. Rahier left

       the bedroom and went to the living room to look for the ResCare worker. The

       worker was gone, so Rahier asked Benjamin for help. Richardson “threatened”

       Benjamin “pretty violently,” so Benjamin did not help Rahier. Id. Richardson

       then hit Rahier in the head with a closed fist “[t]oo many [times] to remember.”
Id.


[9]    After a “long time” of getting hit in the living room, Rahier tried to walk away.
Id. at 23. Richardson followed her and punched her in the stomach two or

       three times. Rahier then attempted “multiple times” to use the fax machine to

       call 9-1-1. Id. at 24. But “every time” Rahier would dial, Richardson would

       “wait for it to ring” then push the “end button.” Id. It was “like a game” to

       Richardson. Id. Richardson then threw Rahier to the ground and continued to

       punch her.


[10]   At some point, Richardson walked away “for a second,” and Rahier went to

       the kitchen to get a knife. Id. at 24. When Richardson returned, she asked him

       to stop hitting her. But Richardson hit her again, so she “stabbed” him in the

       shoulder. Id. at 25. Richardson then told Benjamin to call 9-1-1, and Benjamin


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1356 | December 21, 2020   Page 4 of 10
       complied. After Benjamin called 9-1-1, “the worst few minutes of the beating”

       occurred. Id. at 27. Richardson pushed Rahier to the floor and began

       “wailing” on her head with a closed fist. Id. Richardson also put his hands

       around Rahier’s neck and “squeez[ed] hard.” Id. at 38. Rahier told Richardson

       that she could not breathe, but Richardson responded that he “d[idn’t] care.”
Id. at 31. When the police arrived, Richardson walked away, and Rahier ran

       outside.


[11]   The State charged Richardson with domestic battery, as a Level 5 felony (Count

       1); battery, as a Level 5 felony (Count 2); criminal confinement, as a Level 5

       felony (Count 3); strangulation, as a Level 5 felony (Count 4); domestic battery,

       as a Class A misdemeanor (Count 5); battery, as a Class A misdemeanor

       (Count 6); intimidation, as a Level 6 felony (Count 7); and interference with the

       reporting of a crime, a Class A misdemeanor (Count 8).


[12]   During the ensuing bench trial, Rahier testified about the events that had

       occurred. In addition, Benjamin testified that, on that night, he had heard

       “[f]ighting” between Rahier and Richardson. Id. at 53. He also testified that

       neither he nor the ResCare worker had allowed Rahier to use their phones that

       night because Richardson had told them not to. Richardson then testified that

       Rahier had instigated the fight and that he had acted in self-defense. At the

       conclusion of the trial, the court entered judgment of conviction against




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1356 | December 21, 2020   Page 5 of 10
       Richardson on Counts 1, 3, 4, and 8. 2 The court then sentenced Richardson to

       an aggregate term of four years in the Department of Correction. This appeal

       ensued.


                                       Discussion and Decision
[13]   Richardson asserts that the State presented insufficient evidence to support his

       convictions. Our standard of review on a claim of insufficient evidence is well

       settled:


               For a sufficiency of the evidence claim, we look only at the
               probative evidence and reasonable inferences supporting the
               verdict. Drane v. State, 687 N.E.2d 144, 146 (Ind. 2007). We do
               not assess the credibility of witnesses or reweigh the evidence.
               We will affirm the conviction unless no reasonable fact-finder
               could find the elements of the crime proven beyond a reasonable
               doubt. Id.


       Love v. State, 73 N.E.3d 693, 696 (Ind. 2017).


                                                    Self-Defense

[14]   On appeal, Richardson first asserts that the State failed to present sufficient

       evidence to rebut his claims of self-defense as they relate to his convictions for

       domestic battery, as a Level 5 felony, and strangulation, as a Level 5 felony.

       “‘A valid claim of defense of oneself or another person is legal justification for




       2
         The court found Richardson guilty of Counts 2, 5, and 6 but did not enter a judgment of conviction due to
       double jeopardy concerns. The court found him not guilty of Count 7.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1356 | December 21, 2020               Page 6 of 10
       an otherwise criminal act.’” Simpson v. State, 915 N.E.2d 511, 514 (Ind. Ct.

       App. 2009) (quoting Hobson v. State, 795 N.E.2d 1118, 1121 (Ind. Ct. App.

       2003)). To prevail on a claim of self-defense, the defendant must show that he

       was in a place where he had a right to be; did not provoke, instigate, or

       participate willingly in the violence; and had a reasonable fear of death or great

       bodily harm. See id.


[15]   When a claim of self-defense is raised and finds support in the evidence, “the

       State has the burden of negating at least one of the necessary elements beyond a

       reasonable doubt.” Id. The State may meet its burden by either rebutting the

       defense directly or by relying on the sufficiency of the evidence in its case-in-

       chief. Id. Whether the State has met its burden is a question for the trier of

       fact. Miller v. State, 720 N.E.2d 696, 700 (Ind. 1999). We review a challenge to

       the sufficiency of the evidence to rebut such defenses using the same standard as

       for any claim of insufficient evidence. Simpson, 915 N.E.2d at 514.


[16]   Here, Richardson asserts that he was legally justified in fighting Rahier because

       he “was in his own home where he had a right to be and[,] from his own

       testimony, was not the initial aggressor[.]” Appellant’s Br. at 15. He further

       contends that, while Rahier claimed in her testimony that she was the victim,

       her version of events “is fraught with inconsistencies and contradictory

       descriptions of the entire scenario.” Id. However, Richardson’s argument is

       simply a request for this Court to reweigh the evidence and judge the credibility

       of witnesses, which we cannot do. The evidence most favorable to the trial

       court’s judgment demonstrates that Richardson initiated the altercation, choked

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1356 | December 21, 2020   Page 7 of 10
       Rahier and repeatedly hit her in the head and stomach, and continued fighting

       her even as she attempted to walk away. That evidence is sufficient to show

       that Richardson provoked, instigated, and willingly participated in the fight.

       Accordingly, the State presented sufficient evidence to rebut Richardson’s

       claims of self-defense. We affirm Richardson’s convictions for domestic

       battery, as a Level 5 felony, and strangulation, as a Level 5 felony.


                                           Criminal Confinement

[17]   Richardson next contends that the State presented insufficient evidence to

       support his conviction for criminal confinement. To convict Richardson of

       criminal confinement, as a Level 5 felony, the State was required to prove that

       he had knowingly or intentionally confined Rahier without her consent and that

       the confinement resulted in bodily injury to Rahier. See Ind. Code § 35-42-3-

       3(b)(1) (2020). On appeal, Richardson maintains that the State presented

       insufficient evidence to support that conviction because Rahier’s testimony that

       she was confined contains numerous “inconsistencies.” Appellant’s Br. at 17.

       In addition, he asserts that he did not confine Rahier because Rahier twice left

       the house on the night of the offense—once to speak to the ResCare worker

       outside and once when the officers arrived. Accordingly, he maintains that

       Rahier “could leave and, in fact, did leave the house” such that she was not

       confined. Id.


[18]   Richardson’s arguments on appeal are again an improper request that we

       reweigh the evidence and judge the credibility of the witnesses. The evidence

       most favorable to the judgment demonstrates that Rahier attempted to leave the
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1356 | December 21, 2020   Page 8 of 10
       house “[s]everal times” throughout the night, but that Richardson repeatedly

       “blocked” the door. Tr. at 19. And the evidence demonstrates that Rahier

       sustained several injuries while confined. As such, the State presented sufficient

       evidence to demonstrate that Richardson confined Rahier without her consent.

       We affirm his conviction for criminal confinement, as a Level 5 felony.


                              Interference with the Reporting of a Crime

[19]   Finally, Richardson contends that the State presented insufficient evidence to

       support his conviction on Count 8. To prove that Richardson interfered with

       the reporting of a crime, the State was required to show that Richardson, with

       the intent to commit, conceal, or aid in the commission of a crime, knowingly

       or intentionally interfered with or prevented Rahier from using a 9-1-1

       emergency telephone system. See I.C. § 35-45-2-5(1).


[20]   Richardson acknowledges that he hung up the fax machine when Rahier

       attempted to call 9-1-1. But he contends that the State failed to present

       sufficient evidence to support his conviction because, “[a]ccording to [him],”

       the fax machine that Rahier used to attempt to call 9-1-1 can only send faxes.

       Appellant’s Br. at 18. But, yet again, his argument on appeal is an improper

       request for us to give more weight to his testimony than to Rahier’s. The

       evidence most favorable to the trial court’s judgment demonstrates that

       Richardson took Rahier’s phone from her and prohibited Rahier from using

       either the ResCare worker’s or Benjamin’s phones such that she was unable to

       use a phone to call for help. And Rahier testified that she tried “multiple times”

       to use the fax machine to call 9-1-1 but that, “every time,” Richardson would
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1356 | December 21, 2020   Page 9 of 10
       wait for it to ring and “hit the end button[.]” Tr. at 23-24. That evidence

       supports a reasonable inference that Richardson interfered with or prevented

       Rahier from calling 9-1-1. The State presented sufficient evidence to support his

       conviction for interference with the reporting of a crime.


[21]   In sum, we affirm Richardson’s convictions.


[22]   Affirmed.


       Riley, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1356 | December 21, 2020   Page 10 of 10